ORDER
The Disciplinary Review. Board having filed with the Court its decision in DRB 15-269, concluding that SUSAN A. LOWDEN of HADDONFIELD, who was admitted to the bar of this State in 1991, should be censured for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to communicate with the client), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that SUSAN A. LOWDEN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.